PER CURIAM.
Appellant, Herbert Leiseder, was charged by way of information with embezzlement of state funds. He entered a plea of guilty and was sentenced to one year imprisonment.
Our Order in Leone v. State, Fla.App.1970, 233 So.2d 404, has been complied with and appellant has failed to file any additional matters for this court’s consideration. After an examination of the record and other matters contained in this appeal and no error having been shown, the judgment and sentence is therefore affirmed.
LILES, Acting C. J., and HOBSON and McNULTY, JJ., concur.